The Court at General Term, said :—“ That was a sufficient reason for dismissing the motion.
“ A motion once denied upon the merits cannot be renewed without leave first obtained (Jay v. De Groot, 2 Hun, 205 ; Dun v. Meserole, 5 Daly, 434 ; Cazneau v. Bryant, 6 Duer, 668).
“Although these decisions are founded upon a rule of practice, still it has been adhered to, save in cases where the application is founded upon new and further facts (Riggs v. Purcell, 74 N. Y. 370). But this motion does not profess to be founded on additional facts, nor do the moving papers at all refer to the previous motion, or the disposition made of it.”
TV. H. McDougall, for appellant.
H. M. Whitehead, for respondent.
Opinion by Van Yorst, J.; Sedgwick, Oh. J., and Freedman, J., concurred.
Order affirmed, with costs and disbursements.